IN THE COURT OF APPEALS OF NORTH CAROLINA

                                  No. COA15-91

                             Filed: 17 November 2015

Orange County, No. 11 CVD 472

ANJELIKA DECHKOVSKAIA, Plaintiff,

             v.

ALEX DECHKOVSKAIA (Male Name Spelled Deshkovski), Defendant.


      Appeal by defendant from orders entered 22 April and 1 July 2014 by Judge

Beverly A. Scarlett in Orange County District Court. Heard in the Court of Appeals

12 August 2015.


      Holcomb & Cabe, LLP, by Samantha H. Cabe, for plaintiff-appellee.

      Wait Law, P.L.L.C., by John L. Wait, for defendant-appellant.


      CALABRIA, Judge.


      Defendant appeals from an order denying his motion for change of venue and

a contempt order based upon alimony and attorneys’ fees arrearages. We reverse the

venue order, vacate the contempt order, and remand.

                                  I. Background

      While a full recitation of the facts and procedural history of this case may be

found at Dechkovskaia v. Dechkovskaia, __ N.C. App. __, 754 S.E.2d 831

(“Dechkovskaia I”), disc. review denied, 367 N.C. 506, 758 S.E.2d 870 (2014), our

discussion is limited to the background relevant to this appeal.
                          DECHKOVSKAIA V. DECHKOVSKAIA

                                  Opinion of the Court



      On 4 March 2011, Anjelika Dechkovskaia (“plaintiff”) filed an action against

Alex Deshkovski (“defendant”) in Orange County District Court for equitable

distribution, spousal support, child support, permanent custody of the parties’ child,

and attorneys’ fees. Dechkovskaia I, __ N.C. App. at __, 754 S.E.2d at 833. On 15

February 2012, the trial court awarded sole custody of the parties’ minor child to

plaintiff and visitation for defendant. Id. After a hearing where defendant proceeded

pro se, the trial court entered an order on 26 July 2012 addressing equitable

distribution and alimony. Id. For the equitable distribution portion of the order, the

trial court distributed two houses to defendant. Id. For alimony, the trial court

ordered defendant to pay plaintiff $3,500.00 per month for twelve years.           Id.

Defendant was also ordered to pay plaintiff $10,000.00 in attorneys’ fees. On 13

August 2012, defendant through counsel filed a motion for new trial and stay of

execution, which was denied by order entered 3 December 2012. Id. On 2 January

2013, defendant appealed from the order denying his post-trial motions and the 26

July 2012 order, which served as the basis for Dechkovskaia I.

      On 25 and 28 March 2013, plaintiff filed a motion and an amended motion for

contempt against defendant for failure to pay alimony and attorneys’ fees as required

by the 26 July 2012 order. On 24 October 2013, plaintiff filed a motion to modify

defendant’s visitation schedule and another motion for contempt.        In the same

pleading, plaintiff sought approval to move the parties’ minor child to Florida to



                                         -2-
                          DECHKOVSKAIA V. DECHKOVSKAIA

                                  Opinion of the Court



pursue an offer of employment with the Department of Neurosurgery and University

of Florida Brain Tumor Immunotherapy Program. The record is silent as to whether

a hearing on this motion occurred, but the trial judge signed a handwritten order that

states: “Plaintiff is allowed to move to FL with the minor child.” This order was

entered on 18 November 2013.

      On 18 February 2014, in Dechkovskaia I, this Court vacated the 26 July 2012

order as to equitable distribution and remanded to Orange County District Court

with instructions to enter a new equitable distribution order and reconsider the

amount of alimony based upon that order. As to equitable distribution, this Court

concluded that two houses were erroneously included in the valuation of the marital

estate and, therefore, were improperly distributed to defendant. Dechkovskaia I, __

N.C. App. at __, 754 S.E.2d at 843. As to alimony, this Court concluded that the trial

court did not err in finding that defendant had subjected plaintiff to indignities

constituting marital misconduct and remanded the alimony action “only for the

limited purpose of reconsideration of the amount and term based upon the ultimate

equitable distribution award.” Dechkovskaia I, __ N.C. App. at __, 754 S.E.2d at 843.

      This Court explained:

             [D]efendant only argues that the trial court abused its
             discretion in awarding plaintiff $3,500 per month in
             alimony for twelve years because its findings on marital
             misconduct are unsupported by the evidence. Defendant
             does not otherwise challenge the alimony order or the trial
             court’s consideration of other alimony factors. Therefore,


                                         -3-
                         DECHKOVSKAIA V. DECHKOVSKAIA

                                 Opinion of the Court



            any such arguments have been abandoned. N.C. R. App.
            P. 28(a). There was sufficient evidence to support the trial
            court’s findings on marital misconduct, and defendant has
            shown no abuse of discretion in the trial court’s
            consideration of this misconduct in setting the amount and
            term of the alimony award.

            Yet our ruling cannot end here, since we realize that the
            alimony award was made in conjunction with the equitable
            distribution award, and the trial court may need to
            reconsider the alimony amount in light of any changes to
            the property distribution. See N.C. Gen. Stat. § 50–
            16.3A(a); Lamb v. Lamb, 103 N.C. App. 541, 547, 406
S.E.2d 622, 625 (1991). Therefore, we remand the alimony
            award only so that the trial court may reconsider the
            amount and term of alimony based upon the new equitable
            distribution determination.

            This opinion does not permit the parties to revisit the issue
            of marital misconduct on remand, as we have found that
            the trial court did not err as to this issue, and this opinion
            does not dictate that the trial court should or should not
            change the alimony award on remand; we merely permit
            the trial court to exercise its discretion on remand to
            reconsider the alimony amount and term, as the trial court
            must have the ability to consider the alimony award in
            light of the new equitable distribution award entered on
            remand, since they were considered together in the prior
            trial and order.

Id.

      On 6 March 2014, defendant filed a motion for change of venue under N.C.

Gen. Stat. § 50-3, seeking to move the equitable distribution hearing on remand and

plaintiff’s motions for contempt for non-payment of alimony and attorneys’ fees from

Orange County District Court to Durham County District Court. After a hearing, the



                                        -4-
                          DECHKOVSKAIA V. DECHKOVSKAIA

                                  Opinion of the Court



trial judge entered an order denying defendant’s motion to change venue on 22 April

2014. In its order, the trial judge concluded: “N.C. Gen. Stat. [§] 50-3 does not apply

to equitable distribution cases and N.C. Gen. Stat. [§] 5A-23 controls civil contempt.”

Defendant appealed the venue order on 7 May 2014.

      On 11 June 2014, the trial court heard plaintiff’s motions for contempt prior to

proceeding on the issues remanded from Dechkovskaia I. On 1 July 2014, the trial

court entered an order finding defendant in civil contempt for failure to pay alimony

and attorneys’ fees as directed by the 26 July 2012 order. Defendant appealed the

contempt order on 30 July 2014. Both the venue and contempt orders are before this

Court on appeal.

                                  II. Jurisdiction

      Both orders are interlocutory. See Veazey v. City of Durham, 231 N.C. 357,

362, 57 S.E.2d 377, 381 (1950) (“An interlocutory order is one made during the

pendency of an action, which does not dispose of the case, but leaves it for further

action by the trial court in order to settle and determine the entire controversy.”)

(citation omitted). Interlocutory orders are generally not appealable unless certified

by the trial court or unless a substantial right of the appellant would be jeopardized

absent immediate appellate review.      See, e.g., Larsen v. Black Diamond French

Truffles, Inc., __ N.C. App. __, __, 772 S.E.2d 93, 95 (2015). “[A] right to venue

established by statute is a substantial right. Its grant or denial is immediately



                                         -5-
                           DECHKOVSKAIA V. DECHKOVSKAIA

                                   Opinion of the Court



appealable.” Gardner v. Gardner, 300 N.C. 715, 719, 268 S.E.2d 468, 471 (1980)

(internal citations omitted).    “The appeal of any contempt order . . . affects a

substantial right and is therefore immediately appealable.” Guerrier v. Guerrier, 155
N.C. App. 154, 158, 574 S.E.2d 69, 71 (2002) (citing Willis v. Power Co., 291 N.C. 19,

30, 229 S.E.2d 191, 198 (1976)). Thus, we have jurisdiction to entertain defendant’s

appeals.

                                  III. Venue Order

      Defendant contends the trial court erred by denying his motion to change

venue under N.C. Gen. Stat. § 50-3. We agree.

      “Although the initial question of venue is a procedural one, there can be no

doubt that a right to venue established by statute is a substantial right.” Gardner,
300 N.C. at 719, 268 S.E.2d at 471. N.C. Gen. Stat. § 50-3 sets forth a mandatory

venue removal provision applicable specifically to actions for alimony or divorce. This

statute is triggered upon proper motion by the defendant in alimony and divorce

actions “filed in a county where the plaintiff resides but the defendant does not reside,

where both parties are residents of the State of North Carolina, and where the

plaintiff removes from the State and ceases to be a resident[.]” N.C. Gen. Stat. § 50-

3 (2015).

      In the only case interpreting this venue removal provision, our Supreme Court

explained: “[Its language] is clearly mandatory. When the particular situation to



                                          -6-
                          DECHKOVSKAIA V. DECHKOVSKAIA

                                    Opinion of the Court



which it applies is shown to obtain, the trial court has no choice but to order removal

upon proper motion by the defendant.” Gardner, 300 N.C. at 718, 268 S.E.2d at 470.

Stated another way, N.C. Gen. Stat. § 50-3 dictates that if one spouse files an action

for alimony or divorce in his or her county of residence and then leaves the state, the

other spouse may remove the action to the county of his or her residence; the trial

court must order removal if demand is properly made. The statute and case law are

silent, however, about its effect on claims properly joined to alimony or divorce

actions. The statute is also silent as to its effect upon an action that was remanded

after this Court’s mandate partially vacated and partially upheld an order

adjudicating claims joined to an alimony or divorce action. These appear to be issues

of first impression.

A. Claims Joined with Alimony or Divorce

      Plaintiff contends the statute operates to remove only independent actions for

alimony or divorce; defendant contends it operates to remove the entire cause,

including all properly joined claims. At issue, then, is whether the mandatory venue

provisions of N.C. Gen. Stat. § 50-3 require removal of all claims filed in the same

action. We conclude that it does.

      “Questions of statutory interpretation are ultimately questions of law for the

courts and are reviewed de novo.” In re Ernst & Young, L.L.P., 363 N.C. 612, 616,

684 S.E.2d 151, 154 (2009) (citing Brown v. Flowe, 349 N.C. 520, 523, 507 S.E.2d 894,



                                           -7-
                            DECHKOVSKAIA V. DECHKOVSKAIA

                                    Opinion of the Court



896 (1998)). “The primary rule of construction of a statute is to ascertain the intent

of the legislature and to carry out such intention to the fullest extent.” Id. at 616,

684 S.E.2d at 154 (quoting Burgess v. Your House of Raleigh, Inc., 326 N.C. 205, 209,

388 S.E.2d 134, 137 (1990)).

               In interpreting a statute, we first look to the plain meaning
               of the statute. Where the language of a statute is clear, the
               courts must give the statute its plain meaning; however,
               where the statute is ambiguous or unclear as to its
               meaning, the courts must interpret the statute to give
               effect to the legislative intent.

Frye Reg'l Med. Ctr., Inc. v. Hunt, 350 N.C. 39, 45, 510 S.E.2d 159, 163 (1999)

(citations omitted). North Carolina courts adhere to the well-established principle

that a statute of specific application is construed as an exception to statutes of general

application.    See, e.g., High Rock Lake Partners, L.L.C. v. N. Carolina Dep't of

Transp., 366 N.C. 315, 322, 735 S.E.2d 300, 305 (2012). Thus, all civil actions are

governed by venue statutes of general application, see N.C. Gen. Stat. §§ 1-82 through

1-84, unless subject to a venue statute of more specific application.

      N.C. Gen. Stat. § 50-3 (2015) provides in pertinent part:

               [In] any action brought under Chapter 50 for alimony or
               divorce filed in a county where the plaintiff resides but the
               defendant does not reside, where both parties are residents
               of the State of North Carolina, and where the plaintiff
               removes from the State and ceases to be a resident, the
               action may be removed upon motion of the defendant, for
               trial or for any motion in the cause, either before or after
               judgment, to the county in which the defendant resides.
               The judge, upon such motion, shall order the removal of the


                                           -8-
                           DECHKOVSKAIA V. DECHKOVSKAIA

                                   Opinion of the Court



             action, and the procedures of G.S. 1-87 shall be followed.

      The cross-referenced statute provides in pertinent part:

             (a) When a cause is directed to be removed, the clerk shall
             transmit to the court to which it is removed a transcript of
             the record of the case, with the prosecution bond, bail bond,
             and the depositions, and all other written evidences filed
             therein; and all other proceedings shall be had in the
             county to which the place of trial is changed, unless
             otherwise provided by the consent of the parties in writing
             duly filed, or by order of court.

N.C. Gen. Stat. § 1-87(a) (2015). N.C. Gen. Stat. § 50-3 uses the phrase “any action

. . . for alimony or divorce.” Following this phrase is “the action may be removed[.]”

“Action” here clearly refers to an “action . . . for alimony or divorce.” However, it is

well settled that an action may include multiple claims. See, e.g., N.C. Gen. Stat. §

50-19.1 (2015) (“Notwithstanding any other pending claims filed in the same action,

a party may appeal from an order or judgment adjudicating a claim for absolute

divorce, divorce from bed and board, child custody, child support, alimony, or

equitable distribution[.]”) (emphasis added); N.C. Gen. Stat. § 1A-1, Rule 18(a) (2015)

(“A party asserting a claim for relief . . . may join . . . as many claims . . . as he has

against an opposing party.”).

      Specifically, N.C. Gen. Stat. § 50-21 provides that a claim for equitable

distribution may be joined and adjudicated with an action for alimony. N.C. Gen.

Stat. § 50-21 (2015) (“[A] claim for equitable distribution may be filed and

adjudicated, either as a separate civil action, or together with any other action


                                          -9-
                           DECHKOVSKAIA V. DECHKOVSKAIA

                                   Opinion of the Court



brought pursuant to Chapter 50 of the General Statutes.”). Once joined, these claims

become one “action” for purposes of N.C. Gen. Stat. § 50-3. See Black’s Law Dictionary

83 (8th ed. 2004) (defining “action” as “any judicial proceeding, which, if conducted to

a determination, will result in a judgment or decree”). If a mandatory venue provision

of specific application operates to remove one claim in an action, all joined claims

must also be removed to the county of mandatory venue. Thus, if N.C. Gen. Stat.

§ 50-3 mandates removal of an action comprising claims for alimony and equitable

distribution, both claims must be removed. See 3 Suzanne Reynolds, Lee’s North

Carolina Family Law § 12.126 (5th ed. 2002) (“Different statutory provisions on venue

apply to equitable distribution depending on the action in which it is asserted. If a

spouse raises the claim in an action for alimony or divorce, N.C. Gen. Stat. § 50-3

governs venue. . . . If a spouse asserts the claim in some other action, N.C. Gen. Stat.

§ 1-82 governs the action[.]”).

      This interpretation is bolstered by N.C. Gen. Stat. § 50-3’s cross-reference to

N.C. Gen. Stat. § 1-87, which instructs that “[w]hen a cause is directed to be removed

. . . all other proceedings shall be had in the county to which the place of trial is

changed[.]” N.C. Gen. Stat. § 1-87(a) (2015) (emphasis added). The use of “all” to

modify “proceedings” indicates the legislature’s intent that the entire cause be

removed—not only the cause for alimony or divorce. Moreover, this interpretation is

further buttressed by the inextricable nature of equitable distribution and alimony.



                                          - 10 -
                          DECHKOVSKAIA V. DECHKOVSKAIA

                                   Opinion of the Court



See, e.g., Capps v. Capps, 69 N.C. App. 755, 757, 318 S.E.2d 346, 348 (1984) (noting

“the obvious relationship that exists between the property that one has and his or her

need for support and the ability to furnish it”); see also N.C. Gen. Stat. § 50-16.3A(a)

(2015) (permitting review of an award for alimony after the conclusion of an equitable

distribution claim); N.C. Gen. Stat. § 50-20(f) (2015) (“The court shall provide for an

equitable distribution without regard to alimony. . . . After the determination of an

equitable distribution, the court, upon request of either party, shall consider whether

an order for alimony . . . should be modified or vacated[.]”). Although claims for

alimony and equitable distribution have the procedural and substantive freedom to

be asserted separately and distinctly, when joined and adjudicated together, the

claims become inextricably entwined such that each are subject to the mandatory

venue provisions of N.C. Gen. Stat. § 50-3.

      In the instant case, plaintiff’s claims for equitable distribution, alimony, child

support, and attorneys’ fees were heard and adjudicated together in Orange County

District Court and, therefore, all claims are in the same order. Defendant appealed

from this order. Plaintiff then moved to Florida. Subsequently, in Dechkovskaia I,

this Court vacated the 26 July 2012 order as to equitable distribution, upheld the

trial court’s determination that plaintiff was entitled to alimony, and remanded for

the entry of a new equitable distribution order and reconsideration of the alimony

amount and term in light of the new equitable distribution order. Defendant then



                                          - 11 -
                          DECHKOVSKAIA V. DECHKOVSKAIA

                                  Opinion of the Court



moved under N.C. Gen. Stat. § 50-3 to remove the action to Durham County, his

county of residence. Given the mandatory nature of N.C. Gen. Stat. § 50-3, it was

error for the trial court to deny defendant’s motion to change venue. See Gardner,
300 N.C. at 718, 268 S.E.2d at 470. Therefore, we must reverse the order denying

defendant’s motion to change venue and remand all claims to Durham County

District Court.

B. Peculiar Procedural Postures

      Plaintiff contends that based on the particular posture of this case, the

mandatory provisions of N.C. Gen. Stat. § 50-3 should not apply. Plaintiff asserts the

equitable distribution claim should not be removed, as the statute does not mandate

removal of an action after trial but before entry of final judgment. Plaintiff further

asserts that N.C. Gen. Stat. § 50-3 should not operate to remove an action when an

order was appealed, partially upheld and partially vacated, and remanded. We

disagree.

      The statute unambiguously provides for removal “for trial or for any motion in

the cause, either before or after judgment[.]” N.C. Gen. Stat. § 50-3. Removal is

required upon proper demand any time after the particular circumstance arises that

it describes. Because defendant’s substantial right to venue arose by statute and was

asserted prior to the Orange County District Court proceeding on the Dechkovskaia I

remand, these proceedings ought to have occurred in Durham County District Court.



                                         - 12 -
                          DECHKOVSKAIA V. DECHKOVSKAIA

                                  Opinion of the Court



N.C. Gen. Stat. § 1-87 (2015) (requiring “all other proceedings . . . be had in the

county” of changed venue).

      Therefore, we must vacate the Orange County District Court’s equitable

distribution order and remand to Durham County District Court for the entry of a

new equitable distribution order. “We agree with counsel for plaintiff that a more

satisfactory answer should be found, but that answer can come only from the

Legislature.” Romulus v. Romulus, 216 N.C. App. 28, 38, 715 S.E.2d 889, 895 (2011)

(quoting Quick v, Quick, 305 N.C. 446, 462, 290 S.E.2d 653, 663-64 (1982)). Because

this Court vacated the equitable distribution order in Dechkovskaia I, on remand to

Durham County District Court, the equitable distribution hearing must be conducted

de novo. Alford v. Shaw, 327 N.C. 526, 543 n.6, 398 S.E.2d 445, 455 n.6 (1990) (“Once

the judgment was vacated, no part of it could thereafter be the law of the case.”).

After entering a new equitable distribution order, the Durham County District Court

should follow this Court’s mandate in Dechkovskaia I as to the alimony award.

      It is well settled that “alimony is comprised of two separate inquiries. First is

a determination of whether a spouse is entitled to alimony. . . . [T]he second

determination is the amount of alimony to be awarded.” Barrett v. Barrett, 140 N.C.

App. 369, 371, 536 S.E.2d 642, 644 (2000) (citations omitted). Because this Court in

Dechkovskaia I decided the issue of whether plaintiff is entitled to alimony, it is the

law of the case. See Tennessee-Carolina Transp., Inc. v. Strick Corp., 286 N.C. 235,



                                         - 13 -
                          DECHKOVSKAIA V. DECHKOVSKAIA

                                   Opinion of the Court



239, 210 S.E.2d 181, 183 (1974) (explaining that when an appellate court decides

issues necessary to determine the case, it becomes “the law of the case, both in

subsequent proceedings in the trial court and on a subsequent appeal”) (citations

omitted). Since this Court in Dechkovskaia I remanded the alimony award for the

limited purpose of reconsidering its amount in light of the new equitable distribution

order, the Durham County District Court is so limited. When reconsidering the

alimony amount and term, the Durham County District Court “should rely on the

existing record to make its finding[s] and conclusions on remand[.]” Robbins v.

Robbins, __ N.C. App. __, __, 770 S.E.2d 723, 735-36, disc. review denied, 775 S.E.2d
858 (2015) (permitting trial court on remand to rely on existing record to reconsider

distribution scheme in a partially reversed equitable distribution order).

                                IV. Contempt Order

      Defendant contends the Orange County District Court erred by holding him in

civil contempt for failure to pay alimony and attorneys’ fees as required by its 26 July

2012 order. We agree.

      “[T]aking an appeal does not authorize a violation of the order.” Joyner v.

Joyner, 256 N.C. 588, 591, 124 S.E.2d 724, 727 (1962). “If the order from which an

appeal is taken is upheld by the appellate court, wilful failure to comply with the

order during pendency of the appeal is punishable by contempt on remand.” Quick,
305 N.C. at 461, 290 S.E.2d at 663 (citation omitted). Pursuant to N.C. Gen. Stat. §



                                          - 14 -
                          DECHKOVSKAIA V. DECHKOVSKAIA

                                  Opinion of the Court



5A-23(b) (2015), the proper venue for civil contempt proceedings is the county where

the order was issued. When a motion for change of venue as a matter of statutory

right is made in apt time, “the question of removal then becomes a matter of

substantial right, and the court of original venue is without power to proceed further

in essential matters until the right of removal is considered and passed upon.”

Roberts & Hoge, Inc. v. Moore, 185 N.C. 254, 116 S.E. 728, 729 (1923). In the instant

case, the trial court properly considered defendant’s motion for change of venue before

proceeding on any other issues before it. However, because the trial court failed to

remove the cause, we conclude that the trial court could not proceed on its contempt

hearing.

A. Validity of Alimony Order Underlying Contempt Order

      Plaintiff contends that because the Dechkovskaia I Court never vacated the

alimony order, the trial court had authority to proceed on the contempt motion before

reconsidering the alimony order. We disagree.

      It is true that this Court never vacated the alimony order in Dechkovskaia I.

However, this Court remanded the alimony order for the purpose of reconsidering

whether it was equitable in light of the new equitable distribution order.

      This Court explained:

             [T]his opinion does not dictate that the trial court should
             or should not change the alimony award on remand; we
             merely permit the trial court to exercise its discretion on
             remand to reconsider the alimony amount and term, as the


                                         - 15 -
                          DECHKOVSKAIA V. DECHKOVSKAIA

                                  Opinion of the Court



             trial court must have the ability to consider the alimony
             award in light of the new equitable distribution award
             entered on remand, since they were considered together in
             the prior trial and order.

Dechkovskaia I, __ N.C. App. at __, 754 S.E.2d at 843.

      The trial court’s error requiring the vacation of its equitable distribution order,

however, resulted in improperly distributing two houses to defendant. Id. at ___, 754

S.E.2d at 834-35. Certainly the redistribution of two houses requires, at the very

least, a reconsideration of the amount and term of alimony. Until such time as the

new equitable distribution order was entered, the trial court was unable to determine

whether the specific amount and term of alimony was equitable. Therefore, we

conclude the trial court had no authority to enforce its alimony order by contempt

proceedings prior to reconsidering alimony in light of the new equitable distribution

order. Furthermore, because defendant asserted his statutory right to change venue

before the Orange County District Court proceeded on the equitable distribution

remand and subsequently reconsider the alimony amount and term, Orange County

District Court never issued a valid alimony order giving it the power to enforce its

order by contempt proceedings. Therefore, the order finding defendant in contempt

must be vacated.

                                   V. Conclusion

      For the foregoing reasons, we reverse the trial court’s order denying

defendant’s motion to change venue, vacate its order finding defendant in civil


                                         - 16 -
                          DECHKOVSKAIA V. DECHKOVSKAIA

                                   Opinion of the Court



contempt, and remand to Durham County District Court for the entry of a new

equitable distribution order and reconsideration of the amount and term of alimony

in light of the new equitable distribution order.

      REVERSED IN PART; VACATED IN PART; AND REMANDED.

      Judges ELMORE and DILLON concur.




                                          - 17 -